The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Heydenfeldt concurred.
In Davis & Wolff v. Eleishacker, we decided that land held by tenants in common was not subject to homestead rights under the laws of this State.
In the present ease, the title of the premises is in the husband, his wife, and child, and inasmuch as the husband is the head of the family, *418and his daughter entitled to claim protection and maintenance from him, it is contended that this case does not fall within the rule established.
We are at a loss to find a distinction. The defendants are as much tenants in common as though they were entire strangers to each other, and the estate of the wife and child cannot be impressed with the character of a homestead simply because they have resided upon the premises.
This case may be a hard one; but it forms no reason why the former decision should be disregarded.
The frequent instances in which Courts have relaxed rules to avoid the consequences of cases like this, have done more to confuse and complicate the law, and destroy its beauty and symmetry, than all other causes put together.
A rule once established and firmly adhered to, may work apparent hardship in a few cases, but in the end will prove more beneficial than if constantly deviated from. Judgment reversed.